UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4330


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT JAMAAL LILES,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:10-cr-00945-TLW-2)


Submitted:   April 19, 2012                 Decided:   April 24, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John M. Ervin, III, Darlington, South Carolina, for Appellant.
Alfred William Walker Bethea, Jr., Assistant United States
Attorney, Florence, South Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Robert Liles pled guilty, pursuant to a written plea

agreement, to conspiracy to distribute 50 grams or more of crack

and powder cocaine, 21 U.S.C. § 846 (2006), and was sentenced to

262 months’ imprisonment.       Liles noted a timely appeal.

          Counsel   has    filed    a     brief    pursuant     to    Anders    v.

California, 386 U.S. 738 (1967), asserting that he has found no

meritorious   grounds    for    appeal,    but     questioning       whether   the

district court complied with Fed. R. Crim. P. 11 in accepting

Liles’   guilty   plea    and    whether     the     sentence    imposed       was

reasonable.    Although informed of his right to file a pro se

supplemental brief, Liles has not done so.            We affirm.

          We have reviewed the transcript of Liles’ guilty plea

hearing and find that the district court fully complied with the

mandates of Rule 11.       The court ensured that Liles understood

the charges against him, the potential sentence he faced, and

the rights he was giving up by pleading guilty.                       See United

States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).                  Moreover,

Liles entered his plea knowingly and voluntarily, and the plea

was supported by a sufficient factual basis.            Id. at 119–20.

          We review Liles’ sentence for reasonableness, applying

an abuse of discretion standard.             Gall v. United States, 552

U.S. 38, 51 (2007).       This review requires consideration of both

the procedural and substantive reasonableness of the sentence.

                                     2
Id.     We assess whether the district court properly calculated

the advisory Guidelines range, considered the factors set forth

in 18 U.S.C. § 3553(a) (2006), analyzed any arguments presented

by     the     parties,    and     sufficiently         explained      the     selected

sentence.       Gall, 552 U.S. at 49–50; see United States v. Lynn,

592 F.3d 572, 575–76 (4th Cir. 2010).                  If there is no procedural

error, we review the substantive reasonableness of the sentence,

“examin[ing] the totality of the circumstances to see whether

the sentencing court abused its discretion in concluding that

the    sentence    it     chose   satisfied      the    standards      set    forth   in

§ 3553(a).”       United States v. Mendoza–Mendoza, 597 F.3d 212, 216

(4th    Cir.    2010).      If    the   sentence       is   within    the    Guidelines

range, we apply a presumption of reasonableness.                      Rita v. United

States, 551 U.S. 338, 346–56 (2007) (upholding presumption of

reasonableness for within-Guidelines sentence).

               We have thoroughly reviewed the record and conclude

that    the     sentence     is    both     procedurally        and    substantively

reasonable.         Moreover,       Liles       has    failed   to     overcome       the

presumption of reasonableness we accord his within-Guidelines

sentence.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Liles’ conviction and sentence.                          This court

requires that counsel inform Liles, in writing, of the right to

                                            3
petition the Supreme Court of the United States for further

review.    If Liles requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in   this     court   for    leave      to    withdraw    from

representation.       Counsel’s motion must state that a copy thereof

was served on Liles.

               We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented    in   the   materials

before    the    court   and   argument    would   not   aid   the   decisional

process.

                                                                       AFFIRMED




                                       4